United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1105
                       ___________________________

                             Aparicio Lopez-Matul

                            lllllllllllllllllllllPetitioner

                                          v.

                               Eric H. Holder, Jr.

                           lllllllllllllllllllllRespondent
                                   ____________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                                 ____________

                           Submitted: August 10, 2012
                             Filed: October 4, 2012
                                 [Unpublished]
                                 ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Guatemalan citizen Aparicio Lopez-Matul petitions for review of an order of
the Board of Immigration Appeals (BIA), which upheld an immigration judge’s
denial of withholding of removal.
        To obtain withholding of removal, Lopez-Matul was required to establish that
his life or freedom would be threatened in Guatemala because of his race, religion,
nationality, membership in a particular social group, or political opinion. See 8
U.S.C. § 1231(b)(3)(A). Lopez-Matul asserted that he faced such persecution in
Guatemala because of his membership in a particular social group, which he describes
as Guatemalan repatriates who have lived and worked in the United States for many
years and are perceived as wealthy. Upon careful review, we agree with the BIA that
the group Lopez-Matul describes does not qualify as a “particular social group” for
purposes of withholding of removal. See Matul-Hernandez v. Holder, 685 F.3d 707,
712-13 (8th Cir. 2012) (“the group ‘Guatemalans returning from the United States
who are perceived as wealthy’ is not a particular social group” within meaning of
immigration laws; reasoning that “there was little evidence that the purported group
would be perceived as a determinable group by society or subject to a higher
incidence of crime than the rest of the population”). Accordingly, we deny the
petition for review. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-